     Case 4:18-cv-00456-JAS-BGM Document 44 Filed 12/22/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10   Sylvia Caravetta,                          )    No. CV 18-456-TUC-JAS (BGM)
11                                              )
                Plaintiff,                      )    ORDER
12                                              )
     vs.                                        )
13                                              )
                                                )
14   GEICO General Insurance Company,           )
                                                )
15              Defendant.                      )
                                                )
16                                              )

17
18
       Pending before the Court is a Report and Recommendation issued by United States
19
     Magistrate Judge Macdonald that recommends granting Defendant’s motion to dismiss.
20
     A review of the record reflects that the parties have not filed any objections to the Report
21
     and Recommendation and the time to file objections has expired. As such, the Court will
22
     not consider any objections or new evidence.
23
       The Court has reviewed the record and concludes that Magistrate Judge Macdonald=s
24
     recommendations are not clearly erroneous. See 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P.
25
     72; Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); Conley v. Crabtree,
26
     14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
27
28
     Case 4:18-cv-00456-JAS-BGM Document 44 Filed 12/22/20 Page 2 of 2




 1
       Accordingly, IT IS HEREBY ORDERED as follows:
 2
     (1) Magistrate Judge Macdonald=s Report and Recommendation (Doc. 42) is accepted
 3
     and adopted.
 4
     (2) Defendant’s motion to dismiss (Doc. 38) is granted.
 5
     (3) Plaintiff’s amended complaint (Doc. 37) and this case is dismissed without prejudice.
 6
     (4) The Clerk of the Court shall enter judgment and close the file in this case.
 7
 8
           Dated this 22nd day of December, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
